 LOCAL 32,THE NEWSPAPER GUILDLocal 32, The Newspaper Guild,AFL-CIO-CLCandBoston Newspaper Division,The Hearst Corpora-tion and Boston Typographical Union No. 13. Case1-CD-343February 27, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Boston Newspaper Division, TheHearstCorporation, herein called the Employer,alleging thatLocal 32, The Newspaper Guild,AFL-CIO-CLC, herein called the Guild, has violat-ed Section 8(b)(4)(D) of the Act. Pursuant to notice,a hearing was held in Boston, Massachusetts, on July16 and 17 and September 24 and 25, 1973, beforeHearingOfficerRichardD. Zaiger. All partiesappeared at the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer, the Guild,and the Boston Typographical Union No. 13, hereincalled the Typographers, filed briefs in support oftheir respective positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:1.THE BUSINESS OF 1 HE EMPLOYERThe parties stipulated and the record shows thatthe Employer is a Delaware corporation, engaged inthe publication and printing of newspapers, with itsprincipal place of business located at 959 EighthAvenue, New York City, New York. The Employerpublishes and prints a newspaper through its BostonNewspaper Division, which is located at 300 Harri-son Avenue. Boston, Massachusetts. The Employer'sannual gross volume of business exceeds $200,000;and the Employer advertises, within its publications,nationally sold products and subscribes to interstate1All dates herein arc 1972, unless otherwise speufied.2The Employerwas formerly located at its Winthrop Square plant,where it published theRecord American263news services.Accordingly, we find that the Employ-er is engaged in commerce within the meaning.ofSection 2(6) and(7) of the Actand it will effectuatethe policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that Local 32,The NewspaperGuild,AFL-CIO-CLC, and theBoston TypographicalUnion No.13,are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.Background and Facts of the DisputeIn June 1972,1 the Hearst Corporation moved itspublishing operations toHarrisonAvenue afterpurchasing theBoston Herald Traveler.2As a result ofthe move, the Employer changed from a hot-metal toa cold-type process which uses photocompositionequipment. Compositors at the Harrison Avenueplant,where the Employer publishes theBostonHerald American,are represented by the Typogra-phers pursuant to a contract for the period January1,1972, to December 31, 1974. The Typographersalso represents compositors at theBoston Globe,thecity'sonly other daily newspaper. Artists at theHerald Americanare represented by the Guild undera contract for the period January 1, 1972, toDecember 31, 1974. At theBoston Globe,artists arerepresented by the Boston Globe Employees Associ-ation.Based upon past practices at the Harrison Avenueplant, the Employer awarded certain pasteup workrelating to the production of advertisements toHerald Americanartists. In October and Decembermeetings, union representatives of the Guild andTypographers orally ratified the award of workdespite the dissatisfaction of some personnel in thecomposing room. In mid-February 1973, MalcomMacKinnon, president of the Typographers, toldWilliam P. Klouda, employee relations manager, thatthe compositors demanded jurisdiction of all thepasteup work. Klouda reaffirmed the earlier agree-ments, and one week later MacKinnon announcedthat the Typographers would move for arbitration. Anotice of the pasteup work assignments (hereinreferred to as the Swartzell notice)3 was issuedFebruary 27 by A. H. Swartzell, general manager oftheHerald American.AroundMarch 14, GuildSecretary Robert Bruner told Klouda that if anywork were given to compositors the Guild wouldeTheSwartzell noticedivided thepasteupworkin accordance with theEmployer'sunderstandingof theparties' previous oral agreements.209 NLRB No. 44 264DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike.This threat was confirmed in writing onMarch 20. On March 21, 1973, the Employer filed acharge alleging a jurisdictional dispute.B.TheWork in DisputeThe disputed work concerns the processing ofadvertisements at theHerald American.After the artdepartment receives a rough layout from an advertis-er or ad solicitor, a photocopy is made for the artists'use.The original rough layout is sent to thecomposing room so any text can be set in type.Copies of illustrations, made by the photoengravingdepartment, are sent to the art department orcomposition department, depending upon their use.When the artists have completed work on theirphotocopy,it isreturned to the composing room. Theoriginal pasteup of the ad, or live mechanical, isstored in the composing room while a proof is sentfor the advertiser to approve. Once the adis run, it isreturned to the art department as a "dead mechani-cal" for storage.We note that the Swartzell notice inadvertently leftout "paste-up art which touches a border" which theEmployer understood to be included in the workassigned to the artists.The disputed work is assigned as follows:The artists are to (1) remove tissues from colorwork and paste on the mechanical and do colorbreakup; (2) paste up type or art which is to bepasted onto color work done by the art department;(3) paste art on art; (4) paste up type which has to beoutlined; (5) file dead mechanicals; (6) paste up typewhich has to be positioned in an unnatural manner,such as on a curve; and (7) paste up art whichtouches a border. The compositors are to (1) paste upany line or group of lines which floats (unattached toany border); (2) paste up art which floats; (3) pasteup mechanical borders; (4) control all live pasteups;and (5) paste tissues over photostats for color workwhile the artists are working on mechanicals.C.The Contentions of the PartiesThe Typographers contends that the Board shoulddismiss the complaint because it has agreed to bebound by the arbitration procedure in the contractbetween the Guild and Employer if the Typogra-phers contract is also put forward. In the event theBoard does not dismiss the complaint, the Typogra-phers contends the Board should award the work toemployees represented by it. The Typographers relieson its contract with the Employer, the ability ofcompositors to handle the work more efficientlysinceonly one department is involved, and the fact4International Associationof Bridge,Structural and Ornamental IronWorkers, Local 348, AFL-CIO (Dick Tile and Marble Company,Inc),193that some composing room employees at theHeraldTravelerdidpasteup and compositors performpasteup at theBoston Globe.The Employer contends that there is no provisionfor tripartite arbitration or other voluntary methodof adjustment; therefore, the Board should assertjurisdiction and award the work to the employeesrepresented by the Guild. The Employer urges theBoard to uphold its preference because the workallocation results in efficient operations, the artistshave special training and possess specific skills andjudgments for the tasks, the assigned work conformsto past practice at theHerald Traveler,and an awardof work to the Typographers would result in job lossfor the artists. The Employer also relies on theagreementsreached between the Guild and Typogra-phers in October and December which ratified thework assignments.TheGuild contends that, because it has nogrievance with the Employer, the arbitration proce-dure under its contract cannot be utilized. Therefore,the Guild argues, the Board should assert jurisdictionand uphold the Employer's award of work.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon a method for thevoluntary adjustment of the dispute.As to (1), the record herein shows that on March20, 1973, Guild Secretary Robert E. Bruner informedWilliam P. Klouda, employee relations manager, thatifany of the work assigned to the artists were to betransferred "out of the Guild's bargaining unit, eitherby voluntary act or pursuant to an arbitrationaward," the Guild would strike to regain such work.In view of this express threat by the Guild, we findthat there is reasonable cause to believe that aviolation of 8(b)(4)(D) has occurred.4As to (2), we find that there is no agreed-uponmethod for voluntary adjustment of this dispute. Thecontract between the Typographers and the Employ-erprovides that differences ansing under thecontract shall be referred to the Local Joint Boardfor resolution if the representatives of the two partiescannot agree informally. There is no provision fortripartitearbitration.Inaddition,Typographerspresident,Malcom MacKinnon, stated to WilliamKlouda that he refused to include the Guild in anyarbitration proceeding he initiated under the Typog-raphers contract.NLRB769,770 LOCAL 32,THE NEWSPAPER GUILDThe Guild contract provides that where there is ajurisdictional dispute between the Guild and anyother union the Guild will attempt to settle theconflict with the publisher and the other union. If nosettlementcan be reached informally, the Guild andthe Employer are empowered to submit the entiredispute to arbitration in accordance with section 8 ofthecontractwhich provides for settlement ofgrievances "arising from the application and inter-pretation" of the Guild contract. Other unions maybe invited to participate, but their refusal does notprevent the Guild and Employer from reaching abinding solution. The impact of the entire clause isthat only when the Guild has a jurisdictional disputewith the Employer under its contract will it resort toarbitration.AsGuild Secretary Robert Brunerindicated, theGuild agrees with the Employer'saward of work and therefore has no grievance toactivate the settlement machinery in its contract.Another impediment to arbitration under the Guildcontract is that the Typographers has agreed toparticipate only if its contract is also put forward, acondition which is not provided for in the Guild'sarbitration procedure.An agreed-upon method for the voluntary adjust-ment of a jurisdictional dispute was found not toexist inNew York Mailers' Union No. 6, InternationalTypographicalUnion,AFL-CIO (The New YorkTimes Company)5because, although each union'scontract provided for arbitration, only the union andemployer under contract were bound; there was noway to affect the second union. In addition, theBoard did not find that there was a voluntarymethod of settling the dispute because the Mailersrefused to submit to tripartite arbitration eventhough the Deliverers contract provided for it.InSan Diego Stereotyper's Union No. 82, affiliatedwith the International Stereotypers and ElectrotypersUnion of North America (Union-Tribune PublishingCompany),6theBoard was faced with a similarsituationwhere "the arbitration provisions of theirrespective contracts do not provide an agreed-uponmethod for voluntary adjustment of the disputewhich could culminate in a single determinationbinding on all parties." 7 The Board found that theunions were bound only by their respective contractsand therefore would not be affected by arbitrationinitiated under another union's contract. InLocal1184, Southern California District Council of Laborers(11.M. Robertson Pipeline Constructors)8the Boardreiterated that "the voluntary adjustment must bind137 NLRB 6656 201 NLRB 893v Idat sec III, D.8 192 NLRB 1078, 10799 Idat 1079265all disputing unions as well as the Employer in orderto come within the meaning of voluntary settlementas set out in Section 10(k)." In that case, the fact thateach union's contract provided for arbitration ofdisputes arising between the contracting parties didnot "support the conclusion that all parties haveagreed to be bound by a single tripartite arbitrationproceeding, or to a means by which a final andbinding adjustment could be reached."9 In thepresent case, as in the cases cited above, there is nosingle agreed-upon method to arbitrate the disputewhich would involve the interpretation and applica-tion of both contracts. Accordingly, we find thismatter is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various factors.'°The Board has held that its determination in ajurisdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.' IThe following factors are relevant in making thedetermination of the dispute before us.1.The collective-bargaining agreementsThe Guild contract, agreed upon January 5, 1973,effective January 1, 1972, to December 31, 1974,covers employees in the advertising business circula-tion and building service departments, as well ashelpers in the composing room. Section 14 of theGuild contract, which lists the salary for advertisingmakeup men, indirectly refers to pasteup work;otherwise, there is no specific reference to pasteupwork in the contract. The Guild's jurisdiction isdefined only as "work normally performed within... the bargaining unit," but there is a provisionpreventing any decrease in the number of regularfull-time artists due to the introduction of phototype-setting machines. The Typographers contract coversall composing room work. Section 9-04 provides thatany pasteup work which was done outside thecomposing room will be performed by composingroom personnel "when deemed practicable by thePublishers and proper equipment is installed ...."The exact nature of the pasteup work is not definedin the contract and the Employer has announcedwhat it deems "practicable" in the Swartzell notice.We find that the collective-bargaining agreements do10NLRB v Radio and TelevisionBroadcast EngineersUnion, Local1212,International Brotherhoodof ElectricalWorkers, AFL-CIO I ColumbiaBroadcastingSystem],364 U.S 573 (1961)11International Associationof Machinists, Lodge No 1743, AtL-CIO (JA Jones Construction Compare ),135 NLRB 1402 266DECISIONSOF NATIONALLABOR RELATIONS BOARDnot favor either Union as we are unable to conclude,upon examination of- the pertinent provisions of thecontracts, that either expressly covers the work indispute.2.Company and industry practiceWhen the Employer moved to Harrison Avenue, itdirected the head of the art department to assignpasteup work so it would be consistent with pastpractices at theHerald Traveler.At the Employer'sformer plant location at Winthrop Square, artists didpasteup work.Leslie Van Buskirk, an artist formerly employed attheHerald Traveler,testified that the Swartzell noticeaccurately reflected the division of work at theHerald Traveler.Although Lawrence F. Mardon,Typographers witness, testified thatHerald Travelercompositors did pasteup,Mardon admitted thatartists did some work in the Swartzell notice and thatfor the past few years the work allocation has been ina state of flux. We find that company practice favorsthe position taken by the Guild and the Employer.Because the Guild does not represent any employ-eesat theBostonGlobe,itscontract is not aconsideration in assigningwork at theGlobe.Although Frank Kenney, color coordinator at theGlobeand a Typographers witness, testified that thecompositors do the mechanical pasteup, he reportedthat artists do art work such as drawing fancyborders.Kenny also indicated that a differentpasteup process for color work is used at theGlobe.Therefore,we conclude that area practice is not areliable factor for the determination of work in thiscase.3.Economy, efficiency of operations, skills,and possible job lossBoth Arnold Black, art department head, andRobert Donahue, composing room superintendent,testified that the assignment of pasteup work toartists represented by the Guild is efficient andeconomical.Arnold Black reported that on theoccasions where compositors did the artists' work theadvertisements were poorly assembled and had to beredone. According to Black, even though the sametechnique is used in pasteup work by the compositorsand artists, the artists possess the artistic judgmentnecessary to the production of a satisfactory adver-tisement.12 InPortlandTypographicalUnion,Local66, a/w International Typo-graphical Union,AFL-CIO (Guy Gannett Publishing Co),209 NLRB No. 42.issued thissame day, certainpasteup work was awarded to the employeesrepresentedby the Typographers.In that case, a specific provision in thecontract provided that if the Employer changedto photocomposition,If the work is given to the compositors, a numberof artists would be jobless since 60-70 percent of theart department time is spent on pasteup work, andapproximately half the artists are employedfull timedoing advertisement pasteup. With the present workassignment, no compositor would be dismissed. Wefind, therefore, that economy, efficiency of opera-tions, skills, and possible job loss favorassignment toemployees represented by the Guild.ConclusionsUpon the entire record,in this case, and after fullconsideration of all relevant factors, particularlyEmployer practice,economy and efficiency ofoperations,possible impact on jobs of art departmentemployees,and the Employer'sassignment andsatisfaction with their performance,we conclude thatthe art department employees of the Employer whoare representedby the Guildare entitled to performthework in question,and we shall award thedisputed work to them.In making this determina-tion,we award the work to the employees of theEmployer who are representedby Local 32, TheNewspaperGuild, AFL-CIO-CLC, but not to thatUnion or its members. Our present determination islimited to the particular controversy which gave riseto this proceeding.12DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of the Boston Newspaper Division, TheHearst Corporation, who are represented by Local32,The Newspaper Guild, AFL-CIO-CLC, areentitled to perform all work relating to the pasteup ofadvertisements at the Employer's Harrison Avenueplant as follows: (1) remove tissues from color workand paste on the mechanical, and do color breakup;(2) paste up type or art which is to be pasted ontocolor work done by the art department; (3) paste arton art; (4) paste up type which has to be outlined; (5)file dead mechanicals; (6) paste up type which has tobe positioned in an unnaturalmanner,such as on acurve; and (7) paste up art which touches a border.employeesrepresentedby theTypographers would be awarded pasteupwork In addition, only two artists,spending 5 percent of their time onpasteup,were involved. We find these factors distinguishPortlandfrom theDecision herein